Citation Nr: 9908506	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-29 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1979.
This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1996 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which determined that new and material evidence had not 
been received to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder.  The veteran 
perfected a timely appeal to that decision.


REMAND

A review of the service medical records reflects that the 
veteran was treated for psychiatric problems in October 1979.  
The diagnostic impressions were personality disorder, 
schizoid and paranoid, rule out schizophrenia paranoid type, 
and rule out organic syndrome, drug intoxication, chronic.

In the veteran's original application for service connection 
for a psychiatric disorder he indicated that he received 
treatment at the North Florida Treatment and Evaluation 
Center in Gainesville, Florida and McClenny Hospital in 
McClenny, Florida.  In response to a request by the RO for 
the treatment records, the North Florida Treatment and 
Evaluation Center in Gainesville, Florida informed the RO 
that the written authorization of the veteran was required.  
It appears no further action was taken by the RO either in 
obtaining these records or informing the veteran of this 
matter.  The Board is of the opinion that this matter 
requires further development.  The most recent treatment 
records indicate that the veteran may be incompetent. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his psychiatric illness 
covering the period form November 1979 to 
the present to include all records from 
North Florida Treatment and Evaluation 
Center in Gainesville, Florida, McClenny 
Hospital in McClenny, Florida Drs. 
Pollack, Ballantine, and Paskowitz (VAF 
21-526, dated September 1993) and Mental 
Health Services of Orange County.  The RO 
should obtain all records, which are not 
on file.  The RO should inform the 
veteran that he has the opportunity to 
submit additional evidence and arguments 
in support of his claim.

2.  Thereafter, a VA examination should 
be conducted by a psychiatrist in order 
to determine the nature, severity and 
etiology of the veteran's psychiatric 
illness.  The claims folder and a copy of 
this Remand are to be furnished to the 
examiner in conjunction with the 
examination.   All testing deemed 
necessary should be performed.  Following 
the examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any psychiatric illness 
diagnosed is related to the inservice 
psychiatric complaints and findings.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








